UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                 11/21/2019
                                                              :
 SUPER AMERICAN TISSUE, INC.,                                 :
                                              Plaintiff,      :
                                                              :   18 Civ. 3851 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 GLOBAL EQUIPMENT & MACHINERY                                 :
 SALES, INC., ET AL.,                                         :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         Plaintiff Super American Tissue, Inc. (“SATI”) sues Defendants Global Equipment &

Machinery Sales, Inc. (“GEMS”), Global Equipment International, LLC (“GEI”) and Ron

Feldman, alleging claims based on the improper taking of SATI’s machinery. Defendants move

to dismiss the Amended Complaint under Federal Rule of Civil Procedure 12(b)(6). For the

reasons below, the Amended Complaint is dismissed.

        BACKGROUND

        This is Defendants’ second motion to dismiss. The motion to dismiss the original

Complaint was granted, but Plaintiff was granted leave to amend. See Mehdi Gabayzadeh. v.

Glob. Equip. & Mach. Sales, Inc., et al., No. 18 Civ. 3851, 2019 WL 5880639 (S.D.N.Y. Jan. 28,

2019) (“SATI I”). Familiarity with the prior decision is assumed. The operative Amended

Complaint now substitutes SATI as Plaintiff in lieu of SATI’s principal, Mehdi Gabayzadeh

(“Mehdi”), the original Plaintiff, whom SATI I ruled lacked standing to bring the claims.

        The summary below is based on allegations in the Amended Complaint and matters of

which judicial notice may be taken. See N.Y. Pet Welfare Assn., Inc. v. City of New York, 850

F.3d 79, 86 (2d Cir. 2017) (On a Rule 12(b)(6) motion to dismiss, the court may review “the
facts alleged in the complaint, documents attached to it or incorporated by reference, and matters

subject to judicial notice.”). On a motion to dismiss, the complaint’s allegations are accepted as

true, and all reasonable inferences are drawn in favor of Plaintiff. See Raymond Loubier

Irrevocable Tr. v. Loubier, 858 F.3d 719, 725 (2d Cir. 2017).

       A.      Copy Paper Machine Claim (Amended Complaint, Part I)

       SATI was a tissue manufacturing company incorported in Delaware. 1 In 2001, it

purchased a copy paper machine from a third-party with the help of GEMS, an entity that

brokers the purchase and sale of paper manufacturing equipment. On April 27, 2001, SATI

arranged for payment of the machine to be made to GEMS. GEMS at some point changed its

name to GEI. The machine SATI purchased is now worth $5 million.

       From April 2005 until September 2016, Mehdi was incarcerated. In September 2005,

Mehdi and Defendant Feldman, a GEMS executive, orally agreed that GEMS would broker the

sale of the copy paper machine for SATI. The two further agreed that Defendant Feldman would

work exclusively with Mehdi’s son, John Gabayzadeh (“John”), and provide John with a written

sales contract. Despite this oral agreement, the written contract never materialized.

       After Mehdi’s release from prison, he learned on an October 2016 call with Defendant

Feldman that the machine had been sold. When Mehdi asked for the proceeds, Defendant

Feldman hung up. Since then, Defendants have not provided the proceeds and refuse to




1
  Although the Amended Complaint does not state where Plaintiff was incorporated, SATI’s
records in the Delaware corporation database, which Defendants filed with this motion, show
that SATI was incorporated in Delaware. Dkt. Nos. 56-2 & 56-3. A court may take judicial
notice of facts recorded in a state’s corporation database. See, e.g., J & J Sports Prod’s, Inc. v.
Gomez, No. 18 Civ. 5119, 2019 WL 4744229, at *5 (E.D.N.Y. Sept. 29, 2019); Chan Ah Wah v.
HSBC N. Am. Holdings Inc., No. 15 Civ. 8974, 2019 WL 859042, at *1 (S.D.N.Y. Feb. 22,
2019).
                                                 2
communicate with Mehdi. The Amended Complaint alleges that the sale of the copy paper

machine was “fraudulent.”

       B.      Rewinder Claim (Amended Complaint, Part II)

       In 2000, SATI purchased a rewinder machine. After SATI rebuilt the machine, a broker

appraised the machine to be worth $850,000. In 2007, John gave the machine to American Paper

Recycling Corporation (“APRC”) to hold temporarily as collateral for a debt that John owed to

APRC. 2 When John paid back the debt and asked for the rewinder, APRC executive Kenneth

Golden said that he had authorized Defendants to sell the rewinder. Defendants refuse to speak

with SATI or Mehdi about the rewinder or to pay them the proceeds from the rewinder’s sale.

The Amended Complaint alleges a conversion claim for the “theft and subsequent sale” of the

rewinder machine.

       DISCUSSION

       A.      Plaintiff’s Capacity to Sue

       Plaintiff does not have capacity to bring any of the claims asserted because it is a void

corporation under Delaware law. The Amended Complaint therefore is dismissed.

       A corporation’s “capacity to sue” is determined “by the law under which it is organized.”

FED. R. CIV. P. 17(b)(2). Plaintiff is a Delaware corporation. SATI does not dispute that it has

been a “void” corporation under Delaware law since March 1, 2003, due to its failure to pay

corporate taxes. When a corporation is “void[ed]” for nonpayment of taxes, the “powers




2
  Plaintiff sought default judgment under the original Complaint against APRC. Default
judgment was denied because the Court found ARPC could have meritorious defenses. See Dkt.
No. 46 at 2. Denial of the default judgment request does not, however, preclude Plaintiff from
repleading the rewinder claim against APRC. The Amended Complaint does not include APRC
as a party. If Plaintiff has viable allegations against ARPC, Plaintiff may include ARPC in the
Second Amended Complaint.
                                                3
conferred by law upon [such] corporation[s]” are rendered “inoperative,” 8 Del. C. § 510, and

the corporation’s charter is “repealed,” id. at § 511. Among these “powers” is the corporation’s

“power to . . . [s]ue and be sued in all courts . . . in its corporate name.” Id. at § 122(2). A

“dissolved” corporation may, however, continue for three years from the time of dissolution to

“prosecut[e] and defend[] suits.” Id. at § 278. But “for litigation commenced after the expiration

of that statutory period, a dissolved corporation may act only through a receiver or trustee

appointed under § 8 Del. C. 279.” In re Krafft-Murphy Co., Inc., 82 A.3d 696, 698 (Del. 2013).

       When SATI filed the Amended Complaint on March 11, 2019, its power to sue was

“inoperative” because it was -- and continues to be -- a “void” corporation. See 8 Del. C. § 510.

Courts have not resolved whether § 278’s three-year grace period for corporations to sue

following dissolution also applies to “void” corporations like SATI. V.E.C. Corp. of Del. v.

Hilliard, No. 10 Civ. 2542, 2011 WL 7101236, at *6 (S.D.N.Y. Dec. 13, 2011) (“Courts

interpreting Delaware law disagree as to whether a Delaware corporation whose charter has been

forfeited or declared void for failure to pay its franchise taxes is dissolved” within meaning of §

278.) (collecting cases); see ChinaCast Educ. Corp. v. Chen Zhou Guo, No. 15 Civ. 5475, 2016

WL 10653269, at *5 (C.D. Cal. Jan. 8, 2016) (collecting cases). Even if the grace period did

apply to “void” corporations like SATI, that would not help Plaintiff. SATI was voided on

March 1, 2003, and SATI would have had to commence this action by March 2006, which it

indisputably did not. Accordingly, the Amended Complaint is dismissed.

       B.      Construction of the Copy Paper Machine Claim

       Although the Amended Complaint describes the sale of the copy paper machine as a

“fraud” claim, SATI I already ruled that materially similar allegations in the original Complaint

stated only a breach of contract or quasi-contract claim:



                                                   4
       The pro se Complaint is construed to include a quasi-contract claim . . . for the failure to
       deliver the proceeds from the sale of the copy paper machine . . . . Although the
       Complaint couches its claims in fraud, the fraud is “merely incidental” to the heart of
       Plaintiff’s claims -- that Defendants unlawfully took Plaintiff’s property and did not
       perform on a promise [to pay the proceeds of the property].

SATI I, 2019 WL 5880639, at *2 (citing Scott v. Fields, 925 N.Y.S.2d 135, 138 (2d Dep’t 2011)

(declining to apply fraud’s statute of limitations where the fraud was “merely incidental to the

negligence of causation”); D. Penguin Bros. Ltd. v. City Nat’l Bank, No. 158949/13, 2018 WL

6493548, at *1 (1st Dep’t Dec. 11, 2018) (applying fraud’s statute of limitations where “[t]he

fraud claim is the gravamen of this case; it is not . . . merely incidental to the conversation

claim.”)). 3 The Amended Complaint supplies no additional or different allegations to change the

analysis regarding the Copy Paper Machine claim. Accordingly, this claim is construed as a

contract or quasi-contract claim.

       C.      Dismissal of Ronald Feldman

       Even if SATI had capacity to sue, Ronald Feldman is dismissed as a defendant of the

Copy Paper Machine claim. The Complaint does not allege facts showing that Defendant

Feldman promised that he would pay Plaintiff for reselling the copy machine in his individual

capacity. To the extent Defendant Feldman was involved in forming the resale contract, he was

acting as an agent of GEMS. “Under New York law, where an individual acts in his capacity as

an agent of a disclosed principal, the agent ‘will not be personally bound unless there is clear and

explicit evidence of the agent’s intention to substitute or superadd his personal liability for, or to,

that of his principal.’” Seguros Nuevo Mundo S.A. v. Trousdale, 670 F. App’x 4, 5 (2d Cir. 2016)




3
  New York law governs the claims. Where, as here, the “parties’ briefs assume that [a given]
state law governs . . . such implied consent . . . is sufficient to establish the applicable choice of
law.” Trikona Advisers Ltd. v. Chugh, 846 F.3d 22, 31 (2d Cir. 2017) (citation and internal
quotation marks omitted).
                                                   5
(summary order) (quoting Salzman Sign Co. v. Beck, 176 N.E.2d 74, 76 (N.Y. 1961)); accord

Braun v. CMGI, Inc., No. 99 Civ. 12328, 2001 WL 921170, at *12 (S.D.N.Y. Aug. 14, 2001),

aff’d, 64 F. App’x 301, 303 (2d Cir. 2003) (granting summary judgment on the promissory

estoppel claim to the defendant, where there was no clear and explicit evidence of defendant’s

intention to be personally bound); It's All Good, Inc. v. Intl. Creative Mgmt., Inc., No. 94 Civ.

8459, 1995 WL 622511, at *3 (S.D.N.Y. Oct. 24, 1995) (dismissing breach of contract and

promissory estoppel claims against defendant-agents where the complaint did not allege that they

intended to be personally bound).

       D.      Dismissal of GEI

       Defendant GEI is dismissed. The Amended Complaint initially proceeds against GEI on

a theory that GEI is the same entity as GEMS, because “[u]pon information and belief and at

some unknown time, GEMS changed its corporate name to” GEI. However, Plaintiff then

concedes in its opposition brief that, as the corporate records filed with the Pennsylvania

Department of State show, which Defendants attached to their motion to dismiss, GEI and

GEMS are in fact separate entities. Plaintiff’s opposition then proceeds on a successor liability

theory against GEI: “GEI was not a corporation in existence during the time period” of the

Amended Complaint allegations, but it is “a proper Defendant in the within [sic] action as a

successor corporation in interest” to GEMS, and GEI “is stilled [sic] owned and controlled by

Ron Feldman, who disbanded GEMS in order to avoid liability to Plaintiff.” Dkt. No. 59, ¶¶

117, 124.

       Because the Amended Complaint does not plead the successor liability theory, the Court

does not consider that theory against GEI. Even if the Amended Complaint had incorporated the

opposition brief’s new allegations, they are insufficient against GEI, as they only baldly assert



                                                 6
that GEI is a successor to GEMS. Although a successor sometimes is liable for a predecessor’s

malfeasance where “the successor is a mere continuation of the predecessor,” a complaint must

“plead enough facts for the Court to infer” this relationship exists between the entities. Martin

Hilti Family Tr. v. Knoedler Gallery, LLC, 137 F. Supp. 3d 430, 456 (S.D.N.Y. 2015) (emphasis

added) (internal citations and quotation marks omitted). The Amended Complaint contains no

such allegations.

       E.      Leave to Replead

       Leave to amend should be freely given when justice so requires. FED. R. CIV. P. 15(a).

“[W]here the plaintiff is unable to demonstrate that he would be able to amend his complaint in a

manner which would survive dismissal, opportunity to replead is rightfully denied.” Hayden v.

Cty. of Nassau, 180 F.3d 42, 53 (2d Cir. 1999).

       The Amended Complaint is dismissed, but Plaintiff may file a request to replead a

Second Amended Complaint (“SAC”) within 45 days of this Order, provided Plaintiff files on or

before that date proof that SATI has been reinstated and is no longer a “void” corporation under

Delaware law. See V.E.C. Corp. of Del., 2011 WL 7101236, at *6 (“[I]t is clear that upon the

reinstatement of the corporation [under Delaware law,] it regains the ability to prosecute actions

on its behalf and any action taken while its charter was voided is ratified.”). To the extent SATI

wishes to replead the claims against Ronald Feldman and GEI, the SAC must address the

pleading deficiencies identified in this opinion.

       If SATI is reinstated and may proceed as a plaintiff, the Copy Paper Machine and

Rewinder claims against GEMS and APRC are not futile. Defendants’ arguments that these

claims are time-barred are rejected at this juncture. “[A] statute of limitations defense may be

decided on a Rule 12(b)(6) motion if the defense appears on the face of the complaint,” Thea v.



                                                    7
Kleinhandler, 807 F.3d 492, 501 (2d Cir. 2015), but the defenses here do not. The Copy Paper

Machine claim is subject to New York’s six-year statute of limitations for contract or quasi-

contract claims, which begins to accrue at the time of breach, and not at the time of discovery of

a breach. See N.Y. C.P.L.R. §§ 213(1), (2); Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 364

(2d Cir. 2013). Defendants argue that the Amended Complaint concedes that this claim accrued

by April 27, 2001, because the Amended Complaint seeks prejudgment interest from this date.

According to Defendants, Plaintiff was therefore required to file a claim by April 2007. But this

reading of the Amended Complaint is plainly erroneous: April 27, 2001, is the date on which

Plaintiff arranged for payment of the copy machine to be made to GEMS. The purported resale

agreement in dispute was not even formed until Mehdi and Feldman’s conversation in September

2005. The Amended Complaint cannot be read as suggesting that a breach occurred before the

existence of the contract. The parties are merely disputing from what date prejudgment interest

may properly be calculated.

       Similarly, Defendants argue that the Amended Complaint concedes that the conversion

claim accrued more than three years before the Complaint was filed and is therefore barred under

New York’s statute of limitations. Conversion claims are subject to a three-year statute of

limitations, which begins to run upon the date of conversion. See N.Y. C.P.L.R. § 214(3);

Johnson v. Law Office of Schwartz, 46 N.Y.S.3d 1, 5 (1st Dep’t 2016). “[W]here the original

possession is lawful, a conversion does not occur until after a demand and refusal to return the

property.” Johnson, 46 N.Y.S.3d at 5. Specifically, Defendant argues that the “Prayer for

Relief” in the Amended Complaint seeks damages based on the “possession and theft [of the

rewinder which] commenced as of January 1, 2007.” However, the Amended Complaint also

pleads that John gave the rewinder machine to APRC “[a]t some point in 2007” to hold as debt



                                                 8
collateral. Then at some later unidentified point, after John transferred the rewinder machine in

2007, ARPC or GEMS allegedly sold the rewinder. Construing the allegations in a favorable

light to Plaintiff, the Amended Complaint does not concede the conversion happened by January

1, 2007, but only that the transfer of the rewinder to ARPC did. The conversion itself moreover

could not have occurred until Plaintiff demanded return of the rewinder or the proceeds and

Defendant refused, which the Amended Complaint alleges occurred in October 2016. See

Johnson, 46 N.Y.S.3d at 5. Consequently, the conversion claim is not untimely on the face of

the Amended Complaint.

       CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. The Amended

Complaint is dismissed because Plaintiff does not have capacity to sue as a void corporation.

Defendants Global Equipment International, LLC and Ron Feldman are dismissed on separate

grounds. Plaintiff’s request to replead, due 45 days after this Order or by January 6, 2020, shall

comprise: (1) a letter, not to exceed three pages, explaining how the proposed SAC cures

pleading deficiencies identified in this Order and SATI I, (2) proof of SATI’s reinstatement as a

Delaware corporation, and (3) a copy of the proposed SAC marked to show changes as compared

with the Amended Complaint.

       The Clerk of Court is respectfully directed to close Dkt. No. 55.

       SO ORDERED.

Dated: November 21, 2019
       New York, New York




                                                9
